Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
Amendment filed July 14, 2021 has been entered.

Applicant's arguments filed April 20, 2022, have been fully considered but they are not found persuasive.

Claims 1, 7, 16-17, 19-21, 31, 35, 37-38 are allowable. The restriction requirement between group I and II, as set forth in the Office action mailed on July 29, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement of group II is withdrawn.  Claim 23-24  directed to group is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 25-26, 40, directed to groups withdrawn from consideration.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1, 7, 16-17, 19-21, 24, 20-26, 29, 31, 35, 37-38, 40-42 are pending.  Claims 25-26, 40 are withdrawn.  Claims 2-6, 8-15, 18, 27-28, 30, 32-34, 36, 39 are canceled. Claims 1, 7, 16-17, 19, 20-24, 29, 31, 35, 37-38, 41, 42 are examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 23-24 recite “optionally” which is ambiguous because it is not clear whether the claim limitations following “optionally” are being claimed or the genus prior to the optionally limitation.  Claim 22 encompass claims 23 and 24 and thus is rejected.

Claim 29, 41-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification does not reasonably provide enablement for a method claimed of treating ROR2-positive cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The first paragraph of § 112 requires that the patent specification enable "those skilled in the art how to make and use the full scope of the claimed invention without `undue experimentation."' Genentech, Inc. v. Novo Nordisk AIS, 108 F.3d 1361, 1365, 42 USPQ2d 1001, 1004 (Fed. Cir. 1997) (quoting In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)); see also In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). ("[T]he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art.").  Whether making and using the invention would have required undue experimentation, and thus whether the disclosure is enabling is a legal conclusion based upon several underlying factual inquiries. See In re Wands, 858 F.2d 731, 735, 736-37, 8 USPQ2d 1400, 1402, 1404 (Fed. Cir. 1988).  As set forth in Wands, the factors to be considered in determining whether a claimed invention is enabled throughout its scope without undue experimentation include the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claims.
           Likewise, in Amgen Inc. v. Chugai Pharm. Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991), the court affirmed the holding of invalidity of claims to analogs of the EPO gene under § 112 for lack of enablement where applicants had claimed every possible analog of the EPO gene but had disclosed only how to make EPO and a very few analogs. "[D]espite extensive statements in the specification concerning all analogs of the EPO gene that can be made, there is little enabling disclosure of the particular analogs and how to make them .... There may be many other genetic sequences that code for EPO-type products. Amgen has told how to make and use only a few of them and is therefore not entitled to claim all of them."  Id., 927 F.2d at 1213-14, 18 USPQ2d at 1027. 
Claims encompass a method of treating generically ROR2-positive cancer in a subject by administering the specific species of ROR2 antibody.  However, one skilled in the art cannot treat generic ROR2 positive cells.  The amount of direction and examples provided in the specification is limited xenographic model of breast cancer cells and .  The state of the art is such that one skilled in the art is not able to predict based on the xenographic model the effective treatment (Gura, Science 1997).  The state of the art is such that one skilled in the art is not aware or ROR2 marker relationship with specific cancerous characteristic for the treatment with the specific antibody.   In view of the extent and the unpredictability of the experimentation required to practice the invention as claimed, one skilled in the art could not make the invention without undue experimentation.
Therefore, based on the above Wands analysis, a preponderance of the evidence supports a conclusion that one skilled in the art would not have been enabled to make and use the invention of claims without undue experimentation.
Applicants argue that Example 9 art recognized model of human neuroblastoma and breast cancer and publication of Exhibit A-C provide reasonable support for a general mechanism of action by which suppression of ROR2 by an anti-ROR2 antibody generates an inhibitory effect on any ROR2-positive cancer.  However, as discussed above the xenograft models are not predictive of treatment of cancer vivo as taught by Gura.  Furthermore,  applicant arguments are drawn to functional inhibition of ROR2 whereas the claims are not drawn to a functional language.  Applicant’s specification Xenograpft model specifically adds exogenous cancerous cells to mouse to create cancerous conditionwhich are capable of being inhibited by the antibody whereas the claims to genus of ROR2 tumor does not limit the cancer to cells which can be inhibited by the antibody.  Applicants arguments to exhibit A-C are that abundance of additional experimental data have been published demonstrating the suppressive effects on ROR2-positive cancer by way of ROR2 inhibition.  Wright et al. uses shRNA to suppress anchorage independent growth in vitro and in athymic nude mice of RCC cells.  However, the claims are limited to the species of RCC cells of Wright nor are claims limited to xenotransplanted mice of RCC cells.  The claims are not limited by the functional limitation which the applicant is arguing for.  Edris et al. is similar to Wright where ROR2 expression in specific species of isolated tumor cells expressing ROR2 are reduced in xenotransplantation model by knock down inhibition.  Again the claims are not limited by the functional limitation which the applicant is arguing for.  Henry et al. similar to Wright and Edris references with specific tumor cell lines inhibition with ROR2 knockdown but in this case an invtro assay.   .  Again the claims are not limited by the functional limitation which the applicant is arguing for.  The references do not provide correlation that all ROR2-positive cancers are treatable with antibody against ROR2.  While the references and the specification provide that specific species of ROR2 expressing cells are related to the cancerous state, no correlation to all ROR2 positive cancers are known in the art.
Previous arguments:
	Applicants argue that “ROR2-positive cancer” is specifically defined and not unreasonably broad.  However, there is no definition in the specification and any discussion of such cancer is broad.  
	Applicants recite several nonpatent literature for support of additional experimental data that have been published.  None of the references provided evidence of claimed antibody for the treatment of ROR2-positive cancers.

Claims 1, 7, 16-17, 19-21, 31, 35, 37-38 are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D PAK whose telephone number is (571)272-0879.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL D PAK/Primary Examiner, Art Unit 1646